Citation Nr: 0527293	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-21 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral pes planus.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for bilateral pes planus.  He subsequently initiated and 
perfected an appeal of this decision.  In August 2005, the 
veteran and his spouse testified before the undersigned 
Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's bilateral pes planus was not incurred in or 
aggravated by military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral pes 
planus.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran has presented competent private medical evidence 
confirming a current diagnosis of bilateral pes planus.  
According to a August 2004 letter from B.C., M.D., who has 
personally treated the veteran since 1994, the veteran has a 
longstanding history of bilateral pes planus.  The veteran 
having submitted competent evidence of a current diagnosis, 
the question before the Board is whether such a disability 
begun during active military service more than 50 years ago.  

The veteran's service medical records are incomplete, as only 
his May 1955 service separation examination is of record.  
Attempts to obtain additional records from alternative 
sources have proven unsuccessful.  In such cases, where 
service medical records are unavailable, there is a 
heightened obligation to explain the Board's findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board notes that the veteran has admitted to having pes 
planus prior to service admission; however, because his 
service medical records are incomplete and his service 
entrance medical examination is not of record, the Board is 
unable to determine if pes planus was diagnosed prior to 
admission.  In the absence of any competent evidence 
demonstrating bilateral pes planus existed prior to service, 
the veteran is presumed to have been in sound physical 
condition, without defect of the feet, at the time of service 
entrance.  38 U.S.C.A. § 1111 (West 2002).  

According to the veteran's May 1955 service separation 
examination, he had no abnormalities of the feet at the time 
of service separation.  The earliest medical evidence of pes 
planus dates to 1994, nearly 40 years after service, when the 
veteran began receiving treatment from Dr. B.C., who 
diagnosed pes planus.  Dr. C. stated the veteran's pes planus 
was "long-standing" but did not otherwise indicate a date 
of onset of this disability.  

The Board must find that the post-service medical records, 
indicating a disorder that began decades after service, 
provides very negative evidence against this claim, and 
clearly and unmistakably indicates that the disorder was not 
aggravated by service. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In the absence of any competent evidence that pes planus was 
either incurred in or aggravated by military service, that 
fact that the condition was first indicated so  many years 
after service, and a void of medical evidence, service 
connection for bilateral pes planus must be denied.  

The Board notes that an etiological opinion has not been 
obtained regarding the veteran's pes planus.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, the Board finds no 
basis for a VA examination to be obtained.  

The veteran has submitted numerous lay statements, including 
his own, indicating he had foot problems immediately 
following service separation; however, as he and the other 
witnesses of record are laypersons, they are not qualified to 
offer medical opinion evidence to the Board.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992);  see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the veteran's and others' personal opinions that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  In any event, they are outweighed by the 
gap in the medical evidence of record. 

In conclusion, the preponderance of the evidence is against 
the award of service connection for bilateral pes planus, as 
such a disability has not been demonstrated to have been 
incurred in or aggravated by active military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that during the pendency 
of this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was enacted.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2003 Statement 
of the Case, the Supplemental Statement of the Case, and 
January 2002 RO letter to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has not reported that he receives medical care at a 
VA medical center and thus no such records were obtained.  
However, the RO did obtain private medical records, as 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  For these 
reasons, his appeal is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2005, in light of the additional development performed 
subsequent to August 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


